Exhibit 10.1


RETENTION INCENTIVE AGREEMENT

        This Agreement (“Agreement”) is entered into as of December 15, 2004 by
and between Ronald N. Tutor (“Executive”) and Perini Corporation, a
Massachusetts corporation (the “Company”).

        WHEREAS, the Executive currently serves as Chairman and Chief Executive
Officer of the Company;

        WHEREAS, the Company and Tutor-Saliba Corporation, a corporation of
which the Executive is sole stockholder and Chief Executive Officer, are parties
to a Management Agreement (as amended, the “Management Agreement”) pursuant to
which the Executive has served and continues to serve as Chairman and Chief
Executive Officer of the Company and the Company compensates the Executive for
his services; and

        WHEREAS, as an additional incentive to retain the continued services of
the Executive as Chairman and Chief Executive Officer of the Company, the
Compensation Committee of the Board of Directors of the Company has determined
that the Company enter into this Agreement with the Executive, and Executive
desires to enter into this Agreement with the Company.

        NOW, THEREFORE, the Company and the Executive hereby agree as follows:

         1. Retention Awards. The Company agrees to make grants to Executive of
shares of unrestricted common stock, par value $1.00 per share, of the Company
("Common Stock"), at the times, in the amounts and subject to the conditions
contained in this Agreement. The grants of Common Stock, if any, would be made
under the Company's 2004 Stock Option and Incentive Plan (the "Plan") and would
be subject to the terms and conditions of the Plan.

         2. 2005 Stock Grant. If the Executive continues to serve as Chairman
and Chief Executive Officer of the Company (whether pursuant to the Management
Agreement or otherwise) through and including June 30, 2005, the Company agrees
to issue to the Executive, on June 30, 2005, 75,000 shares of unrestricted
Common Stock under the Plan (the "2005 Stock Grant"). In the event that the
Executive does not continue to serve as Chairman and Chief Executive Officer of
the Company through and including June 30, 2005 for any reason, the Company
shall have no obligation to make the 2005 Stock Grant, the 2006 Stock Grant or
to otherwise issue any shares of Common Stock to the Executive under this
Agreement.

         3. 2006 Stock Grant. If the Executive continues to serve as Chairman
and Chief Executive Officer of the Company (whether pursuant to the Management
Agreement or otherwise) through and including June 30, 2006, the Company agrees
to issue to the Executive, on June 30, 2006, 75,000 shares of Common Stock under
the Plan (the "2006 Stock Grant"). In

--------------------------------------------------------------------------------

the event that the Executive does not continue to serve as Chairman and Chief
Executive Officer of the Company through and including June 30, 2006 for any
reason, the Company shall have no obligation to make the 2006 Stock Grant or to
otherwise issue any shares of Common Stock to the Executive under this paragraph
3.

         4. Adjustments. If, as a result of any reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split or other similar change in the Company's capital stock, the outstanding
shares of Common Stock are increased or decreased or are exchanged for a
different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Common
Stock or other securities, or, if, as a result of any merger or consolidation or
sale of all or substantially all of the assets of the Company, the outstanding
shares of Common Stock are converted into or exchanged for a different number or
kind of securities of the Company or any successor entity (or a parent or
subsidiary thereof), the Company shall make an appropriate or proportionate
adjustment in the number and kind of shares or other securities to be issued
under the 2005 Stock Grant and the 2006 Stock Grant. Any such adjustment by the
Company shall be final, binding and conclusive.

         5. Miscellaneous. This Agreement does not confer upon the Executive any
rights with respect to continuation of employment or any other service
relationship with the Company or any subsidiary. This Agreement shall not be
amended, modified or discharged in whole or in part except by an Agreement in
writing signed by both of the parties hereto. The failure of either of the
parties to require the performance of a term or obligation or to exercise any
right under this Agreement or the waiver of any breach hereunder shall not
prevent subsequent enforcement of such term or obligation or exercise of such
right or the enforcement at any time of any other right hereunder or be deemed a
waiver of any subsequent breach of the provision so breached, or of any other
breach hereunder. This Agreement shall inure to the benefit of successors of the
Company by way of merger, consolidation or transfer of all or substantially all
of the assets of the Company, and may not be assigned by the Executive. This
Agreement shall be construed and regulated in all respects under the laws of the
Commonwealth of Massachusetts. This Agreement may be executed in counterparts,
each of which when so executed and delivered shall be taken to be an original,
but such counterparts shall together constitute one and the same document.

                                                                                                PERINI
CORPORATION


                                                                                                                                By:
/s/Michael E. Ciskey
                                                                                                                                        Name:
Michael Ciskey
                                                                                                                                        Title:
Chief Financial Officer

2

--------------------------------------------------------------------------------

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

Dated: December 15, 2004

                                                                                                                                By:
/s/Ronald N. Tutor
                                                                                                                                        Ronald
N. Tutor

3